DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “When the automatic travel control device automatically drives the vehicle according in accordance with the speed limit”, and “safety may decelerate due to the speed difference with another vehicle” on page 4; “The information presenting unit 26 may output a vice message” on page 11; “In replace of such visual notification, voice, warning sound, or auditory notifying means”, and “notification is given to the surrounding vehicle regardless of the presence or absence of the surrounding vehicle” on page 16; and “the configuration can suppress rapid approach to the following vehicle by increasing the speed difference between the following vehicle manually driven.” on page 19.
Claim Objections
Claims 1, and 4-8 is objected to because of the following informalities:  
Claim 1 recites “notify the occupant that the vehicle enters the regulation section when the regulation section is detected” where Examiner assumes Applicant intended to recite “notify the occupant, when the regulation section is detected, that the vehicle will enter[[s]] the regulation section.
Claim 2 recites “the processor recognizes the speed limit of a road on which the vehicle is traveling from an image” where Examiner assumes Applicant intended to recite “the processor recognizes the speed limit of the traveling condition when the vehicle is automatically traveling from an image”.
Claim 4 recites “notify the occupant that the vehicle enters the regulation section until the vehicle enters the regulation section” where Examiner assumes Applicant intended to recite “notify the occupant that the vehicle will enter[[s]] the regulation section until the vehicle enters the regulation section”.
Claim 5 recites “notify the occupant that the vehicle enters the regulation section until approval of the occupant is acquired” where Examiner assumes Applicant intended to recite “notify the occupant that the vehicle will enter[[s]] the regulation section until approval of the occupant is acquired”.
Claim 6 recites “notifying the occupant that the vehicle enters the regulation section” where Examiner assumes Applicant intended to recite “notifying the occupant that the vehicle will enter[[s]] the regulation section”.
Claim 7 recites “set the information presenting unit not to notify the occupant that the vehicle enters the regulation section” where Examiner assumes Applicant intended to recite “set the information presenting unit not to notify the occupant that the vehicle will enter[[s]] the regulation section”.
Claim 8 recites “the information presenting unit presents information to a following vehicle” where Examiner assumes Applicant intended to recite “the information presenting unit is further configured to present[[s]] information to a following vehicle”.  
Claim 11 recites “configured to cause the vehicle automatically travel” where Examiner assumes Applicant intended to recite “configured to cause the vehicle to automatically travel”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information presenting unit” in claims 1, 4- 8, 10,  and 11; “a speed regulation detection unit” and “a notification signal output unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, namely the “information presenting unit” recited in claims 1, 4-7, 10, and 11 is an audio speaker, a lamp, or a display based on “the information presenting unit 26 notifies the occupant of various information by audio. Alternatively, the information presenting unit 26 may notify the occupant of various information by lighting a display lamp or displaying an image on the display” (see page 6 lines 23-27), the “information presenting unit” recited in claim 8 is “[when notifying the surrounding vehicle that the subject vehicle decelerates,] the brake lamp or the hazard lamp may be turned on, or the indicator for the outside of the vehicle may be used. In replace [sic] of such visual notification, voice, warning sound, or auditory notifying means, vehicle-to-vehicle communication, or a combination thereof may be used. In vehicle-to-vehicle communication, information may be presented by operating a display device or a sound device of the surrounding vehicle” (see page 16 lines 7-13), the “speed regulation detection unit” is a CPU, and “a notification signal output unit”  is an ECU (see page 7 lines 3-4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the speed limit of a road on which the vehicle is traveling".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoller (US 2017/0015319).
In regard to claim 1: Knoller discloses an automatic driving control device for a vehicle, the vehicle including an actuator configured to control a traveling state of the vehicle (see [0004], [0010]) and an information presenting unit configured to notify an occupant of the vehicle of information (see [0042]), the automatic driving control device comprising a processor connected to the actuator for communicating (see [0037]) and configured to; cause the vehicle to automatically travel according to a predetermined traveling condition (see [0011], [0038]); detect, based on information acquired from an outside of the vehicle, a regulation section that has a speed limit lower than a speed limit of the traveling condition when the vehicle is automatically traveling (see [0042]); output a deceleration command to the actuator after a lapse of predetermined time since the regulation section is detected (see [0046]); and output a signal to the information presenting unit to cause the information presenting unit to notify the occupant that the vehicle enters the regulation section when the regulation section is detected (see [0042]).
In regard to claim 2: Knoller discloses the automatic driving control device according to claim 1, wherein the processor recognizes the speed limit of a road on which the vehicle is traveling from an image around the vehicle captured by an in-vehicle camera (see [0040]), and compares the speed limit of the road with the speed limit of the traveling condition to detect the regulation section (see [0042]).
In regard to claim 3: Knoller discloses the automatic driving control device according to claim 1, wherein the processor detects the regulation section by a predetermined time before or a predetermined distance before the vehicle enters the regulation section by communicating with an information center outside the vehicle (see [0038], [0042]).
In regard to claim 4: Knoller discloses the automatic driving control device according to claim 1, wherein when the processor detects the regulation section, the processor outputs the signal to the information presenting unit to notify the occupant that the vehicle enters the regulation section until the vehicle enters the regulation section (see [0044]).
In regard to claim 5: Knoller discloses the automatic driving control device according to claim 1, wherein when the processor detects the regulation section, the processor outputs the signal to the information presenting unit to notify the occupant that the vehicle enters the regulation section until approval of the occupant is acquired (see [0044]).
In regard to claim 10: Knoller discloses an automatic driving control device for a vehicle, the vehicle including an actuator configured to control a traveling state of the vehicle (see [0004], [0010]) and an 21Attorney Docket No.: 4041 J-003925-US-CO information presenting unit configured to notify an occupant of the vehicle of information (see [0042]), the automatic driving control device comprising a processor (see [0037]) configured to: store a traveling condition used for automatically traveling the vehicle (see [0011], [0038]); output a signal to the actuator based on the traveling condition to cause the vehicle to automatically travel (see [0034]); acquire information related to a speed limit from at least one of sensor units attached to the vehicle (see [0040]) and an information center outside the vehicle (see [0038]); detect a regulation section of which the speed limit is lower than a speed limit of the traveling condition based on the information acquired from the at least one of sensor units and the information center (see [0042]); output a signal to the information presenting unit to notify the occupant that the vehicle enters the regulation section before the vehicle reaches the regulation section (see [0043]); and output a deceleration command to the actuator when the vehicle reaches the regulation section (see [0044]).
In regard to claim 11: Knoller discloses an automatic driving control device for a vehicle, the vehicle including an actuator configured to control a traveling state of the vehicle (see [0004], [0010]) and an information presenting unit configured to notify an occupant of the vehicle of information (see [0042]), the automatic driving control device comprising: a vehicle control unit connected to the actuator for communicating (see [0037]) and configured to cause the vehicle [to] automatically travel according to a predetermined traveling condition (see [0011], [0038]); a speed regulation detection unit configured to (i) detect, based on information acquired from an outside of the vehicle, a regulation section that has a speed limit lower than a speed limit of the traveling condition when the vehicle control unit causes the vehicle to automatically travel (see [0042]) and (ii) output a deceleration command to the actuator via the vehicle control unit after a lapse of predetermined time since the regulation section is detected (see [0046]); and a notification signal output unit configured to output a signal to the information presenting unit to cause the information presenting unit to notify the occupant that the vehicle enters the regulation section when the regulation 22Attorney Docket No.: 4041 J-003925-US-CO section is detected (see [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knoller (US 2017/0015319) modified by Tao et al. (US 2019/0185018).
In regard to claim 6: Knoller does not disclose the automatic driving control device according to claim 5, wherein the processor outputs a signal to the information presenting unit to increase a level of alert for notifying the occupant that the vehicle enters the regulation section according to a lapse of time since the processor detects the regulation section; however Knoller does disclose an automatic driving system which is configured to notify an occupant of a vehicle that the vehicle will enter a road section that requires the vehicle to decelerate (see [0042]), including decelerating due to weather (see [0015]) and require a response from the occupant before decelerating (see [0044]); Tao et al. teaches an automated driving system (see Abstract) which is configured to alert a vehicle occupant that the vehicle will decelerate (see [0020]), or that the occupant must take control of the vehicle under certain circumstances, including due to weather (see [0046]), and increasing the level of alarm according to a lapse of  time since the alarm (see [0047]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to increase the level of the alert of Knoller according to the amount of time that has elapsed since the regulation section was detected until the occupant acknowledges the alert, as doing so amounts to use of a known technique to improve similar devices in the same way. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knoller (US 2017/0015319).
In regard to claim 7: Knoller does not disclose the automatic driving control device according to claim 1, wherein the processor is configured to set the information presenting unit not to notify the occupant that the vehicle enters the regulation section; however Knoller does disclose wherein the processor is configured to not send a notification under some circumstances, namely when a regulation section has a higher speed limit than that of the current traveling condition (see [0042], [0043]), and also discloses wherein the vehicle occupant is not required to acknowledge entering the regulation section  (see [0046]), and recites that the display is not necessary when no acknowledgement is required (see [0046]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to configure the processor to set the information presenting unit not to notify the occupant when no input is necessary, as suggested by Knoller, as doing so amounts to combining prior art elements according to known methods, and would have yielded predictable results.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knoller (US 2017/0015319) modified by Kanoh et al. (US 2019/0263425).
In regard to claim 8: Knoller does not disclose the automatic driving control device according to claim 1, wherein: the information presenting unit presents information to a following vehicle; and when the processor detects the regulation section, the processor outputs a signal to the information presenting unit to notify the following vehicle that the vehicle decelerates; however Knoller does disclose an automatic driving control device for a motor vehicle (see Abstract), configured to drive on a road (see Fig. 3), which acquires external information from the surroundings of the vehicle (see [0040]); Kanoh teaches an automatic driving control device for a vehicle (see Abstract), configured to drive on a road (see Fig. 5), which acquires external information from the surroundings of the vehicle (see Abstract), and which outputs a signal to an information presenting unit to notify the following vehicle that the vehicle decelerates (see [0051]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the deceleration notification of Kanoh et al. into the system of Knoller as doing so amounts to use of a known technique to improve similar devices in the same way.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knoller (US 2017/0015319) modified by Nix et al. (US 2013/0314503).
In regard to claim 9: Knoller does not disclose the automatic driving control device according to claim 1, wherein: when the processor detects the regulation section during automatic driving of the vehicle, the processor determines whether a following vehicle exists based on the information acquired from the outside of the vehicle; and when the following vehicle exists, the processor outputs, to the actuator, a deceleration command of which a deceleration rate is smaller than a reference deceleration rate of a deceleration command output when the following vehicle does not exist; however Knoller does disclose an automatic driving control device for a vehicle which senses a traffic situation (see [0008], [0038]), and reduces the impact of a vehicle deceleration on following traffic (see [0010], [0025], [0030]); Nix et al. teaches an automatic vehicle control device (see [0035]) including automatic brake control (see [0035]), wherein emergency braking is reduced when a processor determines that a following vehicle exists behind the controlled vehicle (see [0040]); therefore it would have been obvious to a person of ordinary skill in the art at the time filing to combine the elements of Nix et al. with the automatic driving control device of Knoller because doing so amounts to use of a known technique to improve similar devices in the same way.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669